Citation Nr: 1415227	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  10-45 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1946 to July 1976.  He died in December 2002.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The case is now under the jurisdiction of the RO in Muskogee, Oklahoma.

The appellant had requested a hearing before the Board, but in November 2013 she subsequently withdrew her request.

In January 2014, the Board reopened the appellant's cause of death claim and remanded the issue for additional development.  The Board finds that there has been substantial compliance with the mandates of the remand, and the claim is ready for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998).

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.


FINDINGS OF FACT

1.  The Veteran's death certificate states that he died in December 2002 at the age of 76; adenocarcinoma of the esophagus with liver metastases and adenocarcinoma of the rectum with liver metastases were listed as the causes of the Veteran's death. 

2.  At the time of the Veteran's death, service connection had been established for residuals of a left hip replacement, evaluated as 50 percent disabling; tinnitus, evaluated as 10 percent disabling; hypertension, evaluated as 10 percent disabling; and residuals of left distal fibular shaft fracture, evaluated as 10 percent disabling. 

3. The Veteran's adenocarcinoma of the esophagus with liver metastases and adenocarcinoma of the rectum with liver metastases had onset many years after service and are not related to his military service, to include as due to presumed herbicide exposure while serving in Vietnam.

4.  The most probative competent evidence of record is against a finding that a service-connected disability was either the principal or a contributory cause of the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1310 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The duty to notify was satisfied in a May 2009 letter sent to the appellant.

VA also has a duty to assist the appellant in the development of the claim.  The claim file includes VA and private medical records and correspondence, clinical opinions, written articles, and the statements of the appellant in support of the claim.  The appellant has not identified any additional outstanding evidence in these matters that could be used to substantiate his claim.  The Board is also unaware of any such outstanding evidence or information and has found nothing in a review of the claims file to suggest that there is any outstanding evidence with respect to the appellant's claim for which VA has a duty to obtain. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that an adequate VA opinion is of record.  The claim file includes a January 2014 opinion by a physician which is predicated on consideration of the Veteran's disabilities, his symptoms, his medical history, and pertinent medical literature.  The rationale is adequate to adjudicate the claim.

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the appellant in developing the facts pertinent to the claim. 

II.  Cause of Death

The appellant contends that the Veteran's adenocarcinoma of the esophagus with liver metastases and adenocarcinoma of the rectum with liver metastases should have been presumptively service-connected due to the Veteran's exposure to herbicides while serving in Vietnam.  

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  For a service-connected disability to be a contributory cause of death, it must be shown that it contributed substantially or materially, combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).

The standards and criteria for determining whether or not a disability from which a Veteran has died is service-connected are the same standards and criteria employed for determining whether a disability is service connected generally, i.e., while the Veteran is still alive.  38 U.S.C.A. § 1310. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110.  In addition, certain chronic diseases, including malignant tumors, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

In addition, a Veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange).  38 C.F.R. § 3.307(a).  The diseases listed at 38 C.F.R. § 3.309(e) shall, in turn, be presumptively service connected if this requirement is met, even though there is no record of such disease during service. 

Current VA regulations provide that the following diseases shall be service connected if the Veteran was exposed to an herbicide agent during active service, even though there is no record of such disease during service, and provided further that the requirements of 38 C.F.R. § 3.307(d) are satisfied: AL Amyloidosis; Chloracne or other acneform disease consistent with chloracne; Type 2 Diabetes; Hodgkin's disease; all chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; early onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); ischemic heart disease; Parkinson's disease; hairy cell leukemia and other chronic B-cell leukemias; and, soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 

The lists of diseases that are presumed to be related, or due to, herbicide exposure are updated by the Secretary based on information provided by the National Academy of Sciences (NAS).  The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924-47,928 (Aug. 10, 2012).  

As noted, respiratory cancers are included in the conditions listed at 38 C.F.R. § 3.309(e) for which service connection may be presumed based on herbicide exposure.  However, esophageal cancer is not included among the listed conditions because the NAS found inadequate or insufficient evidence to determine whether an association exists between herbicide exposure and development of esophageal cancer.  Further, esophageal cancer is considered to be a cancer involving digestive organs and not the respiratory system.  77 Fed. Reg. 47,927.

In the current appeal, the Veteran's DD 214 shows that he had more than 10 years of foreign service, his last foreign service tour was in Vietnam, and he received the Republic of Vietnam Gallantry Cross Unit Citation with Palm, the Republic of Vietnam Campaign Medal with 60 Device, and the Vietnam Service Medal.  Therefore, his in-service exposure to herbicides is conceded.

The Veteran's death certificate states that he died in December 2002 at the age of 76; adenocarcinoma of the esophagus with liver metastases and adenocarcinoma of the rectum with liver metastases were listed as the causes of the Veteran's death. 
At the time of the Veteran's death, service connection had been established for residuals of a left hip replacement, tinnitus, hypertension, and residuals of left distal fibular shaft fracture.  Service connection was not in effect for either of the adenocarcinomas listed on the Veteran's death certificate at the time of his death.  

Further, as the diseases responsible for the Veteran's demise are not among those recognized by VA as being associated with herbicide exposure pursuant to 38 C.F.R. § 3.309(e), service connection cannot be established based on a presumption of herbicide exposure.  However, notwithstanding the inapplicability of the Agent Orange regulations, the Board must still consider whether service connection may be established on a direct a basis.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The Veteran's service treatment records (STRs) are silent for symptoms, diagnoses or treatment for any tumors or cancers.  There is similarly no medical evidence of record suggesting that the Veteran was first diagnosed with any cancer within one year of his separation from service.  Private treatment records show that he was first diagnosed with esophageal cancer in November 2000, and a biopsy had confirmed liver adenocarcinoma.  In June 2002, a pathology report identified invasive moderately differentiated adenocarcinoma with focal areas of carcinoid carcinoma of the rectum.

Two opinions from private doctors were submitted by the appellant in support of her service connection claim for the cause of the Veteran's death.  The first doctor, in a letter dated July 2010, stated that "there is no proof at present that the Veteran's reported exposure to herbicides did not directly cause one, or both, of [his cancers].  Further, there is no proof at present that such exposure was not at least a contributory factor in the progression of the disease.  There is no other known cause of either condition that would exclude this causal relationship. ... Therefore, it is as likely as not that [the Veteran] died of a service-connected condition related to his exposure to herbicides during his military service." 

The second doctor, in a letter dated November 2010, stated that he treated the Veteran in 2000.  He further stated that the Veteran was diagnosed with colorectal cancer that had adenocarcinoma and carcinoid features, and that the carcinoid component could be related to Agent Orange.  The private doctor flatly concluded without providing any rationale that "it is as much likely than it is not, that this cancer was somewhat connected with Agent Orange."

In January 2014, the Board remanded the case to obtain a VA medical opinion addressing whether the cancers that caused the Veteran's death were related to service, including any herbicide exposure.  The examiner noted the cause of death listed on the death certificate and the fact that the Veteran's exposure to herbicides during service was conceded.  The examiner opined that it was less likely than not (less than 50 percent probability) that the Veteran's adenocarcinoma of the esophagus with liver metastases and adenocarcinoma of the rectum with liver metastases were related to service, including to any herbicide exposure.

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  In this regard, the November 2010 letter is afforded little to no weight because the private doctor states his opinion without providing any rationale or noting any supporting evidence to explain how he arrived at his conclusion.

Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In this case, the Board finds the January 2014 VA opinion to be the most probative medical opinion on the question of whether the Veteran's adenocarcinoma of the esophagus and rectum were related to his service, to include herbicide exposure.  The physician's opinion was based upon full consideration of the Veteran's claims file, including service and post-service records.  Further, the opinion was supported by a thorough rationale and included references to supporting medical evidence.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (the probative value of a physician's opinion depends in part on the reasoning employed by the physician and whether or not (or the extent to which) he reviewed prior clinical records and other evidence).  

The VA physician also considered the two private opinions of record and discussed the problems contained in those opinions.  In particular, he specifically noted the July 2010 doctor's argument that there was no evidence to preclude the causal relationship of the Veteran's presumptive exposure to herbicides and either or both of the Veteran's cancer of the esophagus and rectum.  In response, the VA examiner specifically refers to the medical reference text Feldman: Sleisenger and Fordtran's Gastrointestinal and Liver Disease, 9th ed.  He states that the reference text notes that "the etiology of adenocarcinoma of the esophagus includes dietary and nutritional factors, alcohol and tobacco, obesity and GERD."  Further, "Feldman notes the etiology of colorectal adenocarcinoma includes a high fat and low-fiber diet, red meat, beer and ale consumption, cigarette smoking, diabetes mellitus and environmental carcinogens and mutagens ....  There are in fact known causes for the Veteran's adenocarcinomas of the esophagus and rectum to which he was exposed."  While the examiner does not specifically mention these causes, the Veteran's claims file includes a November 2000 letter from his private doctor which notes that the Veteran was a past smoker and had an extensive history of alcohol abuse that ended in March 1999, just one year before he was diagnosed with esophageal cancer with liver metastases.
 
Thus, the Board accepts the January 2014 VA opinion as highly probative evidence on the question of a nexus between the Veteran's diagnoses of adenocarcinoma of the esophagus and rectum and service, to include herbicide exposure.

In short, the most competent, credible, and probative medical opinion weighs against the existence of a nexus between the adenocarcinomas that caused the Veteran's death and his exposure to herbicides in service.

Furthermore, any direct assertions by the appellant and/or her representative that there exists a medical relationship between the Veteran's cause of death and his service provides no basis for allowance of the claim.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case - whether the Veteran's adenocarcinoma of the esophagus or rectum was etiologically related to service (to include herbicide exposure) - falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Hence, the lay assertions in this regard have no probative value.

In summary, the preponderance of the evidence is against a finding that any of the Veteran's service-connected conditions caused or contributed substantially or materially to causing his death, or that any of the direct or contributing causes of his death were incurred during service or developed as a result of his herbicide exposure during service or within a year after service.  The Board therefore denies the claim for service connection for the cause of the Veteran's death.

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting the benefit sought.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


